



EXHIBIT 10.2




This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


EOG RESOURCES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Grantee: [NAME] [OPTIONEE ID]
Congratulations! You have been granted an Award of EOG Resources, Inc.
Restricted Stock Units as follows:
Date of Grant:
[GRANT DATE]
Restricted Stock Units granted under this Award:
[# UNITS]
Vesting Date:
[Date of Grant plus three years]



The Compensation Committee of the Board of EOG Resources, Inc. (the “Company”)
hereby grants to you, the above-named Grantee, effective as of the Date of Grant
set forth above, a Restricted Stock Unit Award (the “Award”) in accordance with
the terms set forth below.
General. This Restricted Stock Unit Award Agreement (this “Agreement”) is
governed by the terms and conditions of the Amended and Restated EOG Resources,
Inc. 2008 Omnibus Equity Compensation Plan (as may be amended from time to time,
the “Plan”), which is hereby made a part of this Agreement. All capitalized
terms that are not defined in this Agreement have the meanings ascribed to them
under the Plan. Under the terms of this Agreement and the Plan, a Restricted
Stock Unit ledger account will be maintained by the Company (or its agent) until
you become vested in the Restricted Stock Units. You will have no voting rights
with respect to the Company common stock represented by such Restricted Stock
Units until such time as the Company common stock is issued to you.
Vesting. Assuming your continuous employment with the Company or an Affiliate,
this Award shall vest on the Vesting Date and the shares of Company common stock
represented by the Restricted Stock Units awarded hereunder shall be distributed
on the first business day following the Vesting Date (or as soon as
administratively practicable thereafter, but no later than 60 days after such
date).
Termination of Employment. Except as provided below, if your employment with the
Company or an Affiliate does not continue until the Vesting Date, this Award
shall terminate and all Restricted Stock Units awarded hereunder shall be
forfeited and canceled.
Due to Death. If your employment with the Company or an Affiliate terminates due
to death prior to the Vesting Date, all forfeiture restrictions on the
Restricted Stock Units awarded hereunder shall lapse and all shares of Company
common stock represented by the Restricted Stock Units shall be distributed to
your beneficiary as soon as administratively practicable following your date of
death, but no later than 60 days after such date.
Due to Disability or Retirement After Age 62. If your employment with the
Company or an Affiliate terminates due to Disability or due to Retirement after
attaining age 62 with at least five years of service with the Company prior to
the Vesting Date, all forfeiture restrictions on the Restricted Stock Units
awarded hereunder shall lapse and, subject to the six-month delay applicable to
specified employees described under “Section 409A” below, all shares of Company
common stock represented by the Restricted Stock Units awarded hereunder shall
be distributed to you as soon as administratively practicable following your
date of termination or Retirement (as the case may be), but no later than 60
days after the date on which the distribution would be Permissible under Section
409A.
Due to Retirement Prior to Age 62. If your employment with the Company or an
Affiliate terminates voluntarily prior to the Vesting Date and your termination
is designated in writing by the Company as a Company-approved Retirement prior
to age 62 with at least five years of service with the Company, subject to such
restrictions as the Company may impose (including, but not limited to, a
six-month post-employment non-competition agreement), for each whole year that
has passed since the Date of Grant set forth above, you shall be eligible to
receive a distribution of 33% of the shares of Company common stock represented
by the Restricted Stock Units awarded hereunder, which stock will be distributed
to you as soon as administratively practicable following the six-month
anniversary of such Company-approved Retirement, but no later than 60 days after
such anniversary; provided that you do not violate the provisions of any
restrictive covenants to which





--------------------------------------------------------------------------------





you are subject (including those set forth in any post-employment
non-competition agreement between you and the Company), in which case, under the
terms of this Agreement, all Restricted Stock Units shall be forfeited and
canceled.
Due to Involuntary Termination for Other than Performance Reasons. In the event
of Involuntary Termination for any reason other than performance reasons prior
to the Vesting Date, for each whole year that has passed since the Date of Grant
set forth above, you shall be eligible to receive a distribution of 33% of the
shares of Company common stock represented by the Restricted Stock Units awarded
hereunder and, subject to the six-month delay applicable to specified employees
described under “Section 409A” below, such stock will be distributed to you as
soon as administratively practicable following the effective date of such
Involuntary Termination, but no later than 60 days after the date on which the
distribution would be Permissible under Section 409A.
Due to Performance Reasons, Cause or Voluntary Termination. In the event of
Involuntary Termination for performance reasons, Termination for Cause, or
voluntary termination prior to the Vesting Date, all Restricted Stock Units
awarded hereunder shall be forfeited and canceled.
Vesting Upon a Change in Control. Upon a Change in Control of the Company (as
defined in the Plan) prior to the Vesting Date, all forfeiture restrictions on
the Restricted Stock Units awarded hereunder shall lapse effective as of the
effective date of the Change in Control of the Company, and all shares of
Company common stock represented by the Restricted Stock Units awarded hereunder
shall be distributed to you as soon as administratively practicable following
the effective date of the Change in Control of the Company, but no later than 60
days after such date; provided, however, that if the event constituting the
Change in Control of the Company does not qualify as a change in effective
ownership or control of the Company for purposes of Section 409A, then, pursuant
to Section 13.2 of the Plan, such distribution shall be delayed until the
earliest time that such distribution would be Permissible under Section 409A.
Dividend Equivalents. Pursuant to Section 8.6 of the Plan, (i) dividend
equivalents on unvested Restricted Stock Units shall accrue and be credited by
the Company for your benefit, and (ii) such dividend equivalents shall not be
paid to you until (and to the extent) you become vested in the related
Restricted Stock Units and shall be forfeited in the event of (and to the extent
of) the forfeiture and cancellation of the Restricted Stock Units pursuant to
this Agreement.
Section 409A. The Plan and this Agreement are intended to meet the requirements
of Section 409A, and shall be administered such that any payment, settlement, or
deferrals of amounts hereunder shall not be subject to any excise penalty tax
that may be imposed thereunder. The Company, in its sole discretion, shall
determine if you are a “specified employee” of the Company (as that phrase is
defined for purposes of Section 409A) on the date of your termination of
employment or your Retirement prior to the Vesting Date and whether you are
subject to any six-month delay in distribution of amounts due to you under this
Agreement.
Delivery of Documents. By accepting the terms of this Agreement, you consent to
the electronic delivery of documents related to your current or future
participation in the Plan (including the Plan documents; this Agreement; any
other prospectus or other documents describing the terms and conditions of the
Plan and this Award; and the Company’s then-most recent annual report to
stockholders, Annual Report on Form 10-K and definitive proxy statement), and
you acknowledge that such electronic delivery may be made by the Company, in its
sole discretion, by one or more of the following methods: (i) the posting of
such documents on the Company’s intranet website or external website; (ii) the
posting of such documents on the UBS Financial Services, Inc. website; (iii) the
delivery of such documents via the UBS Financial Services, Inc. website; (iv)
the posting of such documents to another Company intranet website or third party
internet website accessible by you; or (v) delivery via electronic mail, by
attaching such documents to such electronic email and/or including a link to
such documents on a Company intranet website or external website or third party
internet website accessible by you. Notwithstanding the foregoing, you also
acknowledge that the Company may, in its sole discretion (and as an alternative
to, or in addition to, electronic delivery) deliver a paper copy of any such
documents to you. You further acknowledge that you may receive from the Company
a paper copy of any documents delivered electronically at no cost to you by
contacting the Company (Attention: Human Resources Department) by telephone or
in writing.





